Name: Decision of the EEA Joint Committee No 84/2000 of 2 October 2000 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms
 Type: Decision
 Subject Matter: health;  information and information processing
 Date Published: 2000-12-14

 Avis juridique important|22000D1214(14)Decision of the EEA Joint Committee No 84/2000 of 2 October 2000 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms Official Journal L 315 , 14/12/2000 P. 0030 - 0031Decision of the EEA Joint CommitteeNo 84/2000of 2 October 2000amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedomsTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Articles 86 and 98 thereof,Whereas:(1) Protocol 31 to the Agreement was amended by Decision No 37/2000 of the EEA Joint Committee of 31 March 2000(1).(2) It is appropriate to extend the cooperation of the Contracting Parties to the Agreement to include a network for the epidemiological surveillance and control of communicable diseases in the Community (Decision No 2119/98/EC of the European Parliament and of the Council(2)).(3) Protocol 31 to the Agreement should therefore be amended in order to allow for this extended cooperation to take place from 1 January 2000,HAS DECIDED AS FOLLOWS:Article 1Article 16 of Protocol 31 to the Agreement shall be amended as follows:1. The following indent shall be added at the end of paragraph 1:"- 398 D 2119: Decision No 2119/98/EC of the European Parliament and of the Council of 24 September 1998 setting up a network for the epidemiological surveillance and control of communicable diseases in the Community (OJ L 268, 3.10.1998, p. 1)."2. The text of paragraph 2 shall be replaced by the following:"The EFTA States shall participate in the Community programmes and actions referred to in the first three indents of paragraph 1 as from 1 January 1996, in the programme referred to in the fourth indent as from 1 January 1997, in the programme referred to in the fifth indent as from 1 January 1998, in the programmes referred to in the sixth, seventh, eighth and ninth indents as from 1 January 2000."Article 2This Decision shall enter into force on 3 October 2000, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee(3).It shall apply from 1 January 2000.Article 3This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 2 October 2000.For the EEA Joint CommitteeThe PresidentG. S. Gunnarsson(1) OJ L 141, 15.6. 2000, p. 65.(2) OJ L 268, 3.10.1998, p. 1.(3) No constitutional requirements indicated.